J-S37032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: THE LEAH GAIN SPECIAL               :   IN THE SUPERIOR COURT OF
    NEEDS TRUST                                :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: WILMINGTON TRUST,               :
    N.A.                                       :
                                               :
                                               :
                                               :   No. 1461 EDA 2021

                  Appeal from the Order Entered June 15, 2021
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                  1512-1598


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 14, 2022

        Appellant, Wilmington Trust, N.A., (“Wilmington”) appeals from the

order entered by the Court of Common Pleas of Chester County which denied

Wilmington’s initial Motion for Legal Fees and Costs as moot in light of the

lower court’s companion order granting a separate and subsequent Motion for

Sanctions that sought to hold opposing counsel personally liable to pay a

portion of the legal fees and costs attributable to his dilatory conduct.

Specifically, Wilmington asks whether the lower court committed reversible

error in deeming the overarching Motion for Legal Fees and Costs moot. We

reverse and remand.

        As the instant non-precedential memorandum decision affects only the

parties and lower court, who are familiar with all aspects of the present

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37032-21



matter, a summary recitation of the pertinent facts and procedural history is

apt.1

        From September 26, 2012, to the end of 2016, Wilmington acted as the

initial, court-approved trustee and administrator of the Leigh Gain Special

Needs Trust (“Gain Trust”), which holds the net proceeds from a medical

malpractice settlement reached in favor of then five-year-old Leah Gain, who

sustained significant neurologic injury during her hospital birth.

        On January 1, 2017, pursuant to a purchase/sale agreement between

Wilmington and New York Private Trust Company (“NYPT”), NYPT assumed

trustee duties, as Wilmington’s agent, over the Gain Trust. On April 21, 2017,

the lower court approved the change of trusteeship without objection.

        On May 5, 2017, the Gains removed NYPT as trustee in favor of another

entity. NYPT, therefore, filed its August 29, 2017, account of its administration

of the Gain Trust. By Decree of August 2, 2018, the lower court confirmed

the accounting and awarded counsel for NYPT attorney’s fees of $59,978.66.

        During this time, the lower court also entered a decree ordering

Wilmington to file an account of its four-year, three-month administration of

the Gain Trust. On January 6, 2020, Wilmington filed and served both its

Account requesting $59,756.51 in trustee fees and its “Petition for

Adjudication” thereof, which requested a $15,545 reserve comprising $5,545
____________________________________________


1 We discern no dispute between Wilmington, the lower court, and Luann and
Matthew Gain, parents of Leah Gain, regarding the facts and procedural
history as recounted below. Moreover, the Gains have not filed a brief in this
appeal.

                                           -2-
J-S37032-21



in attorney’s fees and costs already incurred and up to $10,000 for additional

fees and costs associated with defending its account against any objections

filed on behalf of the trust.    The accompanying notice letter advised that

written objections to the account must be filed with the lower court by

February 5, 2020.

         The Gains delivered written objections to Wilmington on February 3,

2020, but we note with displeasure it was not until March 4, 2021, however,

fourteen months after Wilmington’s Account and notice letter were filed and

served, that counsel for the Gains finally filed its objections with the lower

court.

         This intervening time involved multiple adjournments and continuances

caused by counsel for the Gains, including: a requested one-month

adjournment to March, 2020; a June 2020 telephonic conference at which the

lower court instructed counsel that matters could not proceed until he filed

the Gains’ objections; counsel’s requested continuance on September 23,

2020, two days before a scheduled hearing, for a personal matter; a scheduled

hearing on January 11, 2021 at which the Gains and their counsel “forgot” to

appear; a January 15, 2021 hearing at which the lower court again instructed

that matters could not proceed until counsel filed objections; and a February

11, 2021 hearing at which the lower court advised once more that counsel’s

failure to file objections necessitated another continuance despite the

attendance and readiness of all parties and witnesses.




                                      -3-
J-S37032-21



      During this sequence of delays, Wilmington filed and served its

September 18, 2020, Motion for Payment of Legal Fees and Costs seeking an

order that all such fees and costs of Wilmington be paid from the Gain Trust.

On February 12, 2021, Wilmington filed a Motion to Adjudicate Account or

Dismiss Objections, in which it advanced alternative positions that the Gains’

objections to this point were either never filed or untimely filed. No timely

response was filed to either motion.

      Nearly five months after the applicable deadline, the Gains filed their

March 5, 2021, counseled Response in Opposition to the Wilmington’s Motion

for Payment of Legal Fees and Costs. The court addressed the Motion and

Response over two days of hearings only to learn counsel for the Gains wished

to amend the Response because sections of it were inaccurate. By Order of

March 10, 2021, the lower court ordered both parties to file proposed findings

of fact and conclusions of law. Wilmington filed proposed findings on May 25,

2021, whereas the Gains supplied the court with no such filing.

      On April 30, 2021, Wilmington filed a second motion pertaining to

payment of its legal fees. Specifically, in its Motion for Sanctions, Wilmington

now asked the lower court to hold opposing counsel personally liable for the

portion of Wilmington’s legal fees and costs sought in its September 18, 2020,

Motion for Payment of Legal Fees and Costs attributable to counsel’s dilatory

actions and inactions throughout the relevant period.

      On June 15, 2021, the lower court issued a decree granting Wilmington’s

Motion for Sanctions and directing opposing counsel to personally pay

                                       -4-
J-S37032-21



$14,791.05 of the total amount of Wilmington’s legal fees and costs. On the

same day, the lower court overruled the Gains’ objections to Wilmington’s

Account.

      What is presently at issue, however, is the lower court’s additional order

of June 15, 2021, denying as moot Wilmington’s Motion for Payment of Legal

Fees and Costs. According to Wilmington, after the lower court’s Decree for

Sanctions against opposing counsel in the amount of $14,791.05, there

remained $84,843.54 of the total legal fees and costs owed Wilmington, and

the lower court should have entered a decree granting the Motion for Payment

of Legal Fees and Costs and directing the Gain Trust to pay this remainder.

Wilmington presented this argument in its July 2, 2021, motion for

reconsideration before filing the present appeal on July 15, 2021.

      For its part, the lower court opines that only upon having overruled the

Gain Trust’s objections to Wilmington’s Account with its June 15, 2021, decree

was it then able to undertake a final adjudication of the Account and award to

Wilmington the balance of its legal fees and costs, to be paid by the Gain

Trust. The lower court concluded that the filing of the present notice of appeal

removed this matter from its jurisdiction.

      Our standard of appellate review of an orphan's court decree employs a

deferential standard. In re Estate of Strahsmeier, 54 A.3d 359, 362 (Pa.

Super. 2012). However, we must ensure that the court's decision is free from

legal error. In re Estate of Rosengarten, 871 A.2d 1249, 1253 (Pa. Super.

2005). Our Supreme Court has reiterated the principle that reviewing courts

                                     -5-
J-S37032-21



are “bound by the trial judge's finding of facts unless the findings are not

based on competent evidence. Conclusions of law, however, are not binding

on an appellate court whose duty it is to determine whether there was a proper

application of law to fact by the lower court.” In re Peery, 727 A.2d 539,

540 (Pa. 1999) (citation omitted).

      Therefore, an “orphans' court decision will not be reversed unless there

has been an abuse of discretion or a fundamental error in applying the correct

principles of law.” In re Estate of Leipold, 208 A.3d 507, 510 (Pa. Super.

2019) (citations omitted and some formatting altered). An abuse of discretion

is not merely an error of judgment, but if in reaching a conclusion the law is

overridden   or   misapplied,   or   the   judgment    exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will, as shown by

the evidence of record, discretion is abused. In re Estate of Warden, 2 A.3d

565, 571 (Pa.Super. 2010)(citation omitted).

      “[A]n actual case or controversy must exist at all stages of the judicial

process, or a case will be dismissed as moot.” Interest of J.L., 216 A.3d

233, 237 (Pa. Super. 2019). “The concept of mootness focuses on a change

that has occurred during the length of the legal proceedings.” Id. (quoting

In re Cain, 590 A.2d 291, 292 (Pa. 1991)). “If an event occurs that renders

impossible the grant of the requested relief, the issue is moot . . . .” Id.

(quoting Delaware Ricer Preservation Co., Inc. v. Miskin, 923 A.2d 1177,

1183 n.3 (Pa. Super. 2007)).




                                       -6-
J-S37032-21



      Apparent to this Court is that Wilmington and the lower court are correct

in their agreement that Wilmington is entitled to receive from the Gain Trust

the remainder of unpaid legal fees and costs. Yet, the lower court entered a

June 15, 2021, order denying Wilmington’s Motion for Legal Fees and Costs

as moot given its disposal of the Motion for Sanctions, even though legal fees

and costs remained in issue under Wilmington’s Motion for Legal Fees and

Costs, and the lower court’s jurisdiction to enter an order adjudicating the

appropriate amount and payor of such fees and costs was still intact. Under

such circumstances, the lower court’s order granting Wilmington’s Motion for

Sanctions did not render moot the overarching Motion for Legal Fees and

Costs.

      Therefore, we reverse the order denying Wilmington’s Motion for Legal

Fees and Costs and remand for further proceedings to allow the lower court

to complete its final Adjudication of the Account and enter an order on

Wilmington’s Motion for Legal Fees and Costs consistent with this decision.

      Order reversed. Case remanded for further proceedings consistent with

this decision. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/14/2022


                                      -7-